OPALA, Justice,
concurring in result.
¶ 14 Assuming that the subsection invoked against this petitioner, 20 O.S.Supp. 1997 § 1404(B)5, imposes a disqualification upon candidates for a judicial office rather than constituting merely a ground for breaeh-of-discipline proceedings before the Court on the Judiciary, the critical provision that addresses itself solely to nonelected judges is to be declared inapplicable to an appointed municipal judge whose race for office, unlike that by a special judge, does not adversely affect professional harmony and discipline among courthouse judges. Maintaining harmony and discipline in the courthouse is the only intended goal of the invoked provision in § 1404(B)5 and the sole concern that prompted the legislature to enact the law’s protection. The judiciary bears constitutional responsibility to guard against overbroad application of statutory restrictions upon a qualified individual’s freedom to seek a public office.
¶ 15 SIMMS and ALMA WILSON, JJ., absent.